DETAILED ACTION
Final Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending.
Claims 1, 2, 5, 8, 11, 14, 15, 18, and 21 are rejected below.
Claims 3-4, 6-7, 9-10, 12-13, 16-17, 19-20 are objected to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, and 14-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ock (U.S. PG Pub. 2018/0283723) in view of Chen (U.S. PG Pub. 2009/0271365).

As to claims 1, 8, and 15, Ock teaches a method for controlling a heating, ventilation, or air conditioning (HVAC) system in a building, the method comprising: receiving environmental data of the HVAC system via a cloud network[0065, 0072 The bridge server BS may import the status information of the air conditioner using the connectivity API BS1.  Then, the bridge server BS may store the imported status information of the air conditioner in the device status data DB BS2. The status information of the air conditioner A may include the set temperature set in the air conditioner A and the current temperature (for example, room temperature and ambient temperature) of the air conditioner at the time of setting the temperature, depending on the user's desired temperature.]; generating an application based on the received environmental data of the HVAC system; providing the application to a user interface via the cloud network[0064, 0067,  The connectivity API BS1 may include an application programming interface (hereinafter, referred to as API) which serves as an interface between different devices operating depending on heterogeneous protocols.  The API may be defined as a set of subroutines or functions that may be called from any one protocol for any processing of another protocol.  That is, the API may provide the environment in which the operation of another protocol may be performed in any one of the protocols. The data learning server DS may generate a learning model and obtain learning model application results using the learned generation model.] wherein the application is configured to: receive control instructions based on a selection of a first widget and a second widget of the plurality of personalization widgets via the user interface [0096, 0242, 0244, 0245 and fig. 10] In operation [circle around (10)], the data learning server DS may transmit the acquired recommended temperature of the air conditioner A to the air conditioner A via the third device (for example, the access point AP). Further, in step [circle around (10)]', the data learning server DS may transmit the acquired recommended temperature of the air conditioner A to the user terminal U]; and provide control signals to a plurality of HVAC equipment in the building to satisfy the control instructions[0096].  Examiner notes that the system of claim 8 teaches substantially the same claims, but with additional structure. The citations above also teach portion of the structure along with other places in the reference. 

Ock teaches most of the claimed invention, but does not teach that the interface has widgets that are determined by model that is generated by environmental data.  However, this is an obvious variation and is taught by Chen as follows:

As to claims 1, 8 and 15, Chen teaches generating a model based on the received environmental data[0018 different domain may have different domain elements. For example, the domain of industry control may have domain elements or 3D widgets, such as HVACs, temperature sensors, reactors, pipes, valves, pumps, splitters, and etc. The domain model of a domain describes rules for identifying domain elements and rules for generating a 3D geometric model from these domain elements and state variables]; provide the user with a plurality of personalization widgets via the user interface, wherein the plurality of personalization widgets are generated based on the model [ 0018, 0052, 0053 For example, in order to generate a 3D geometric model for a domain, first, the basic state variables can be extracted from an input source with known geometric computation technology, digital image processing technology, and pattern recognition technology. Then, the basic state variables can be converted into domain elements (or 3D widgets) according to the rules for identifying domain elements, which have been described in the domain model. After that, geometric operators can be used to construct the 3D geometric model of the specific domain from the domain elements according to the rules for generating a 3D geometric model. The 3D geometric model may include many 3D geometric objects. Once the 3D widget is created, it can be manipulated and viewed remotely as an acting interface of the corresponding state variable of the real appliance. If the user manipulates the interface in the 3D scene, the communication protocol is able to forward the users' action to drive the corresponding appliance. If a user for example changes any 3D widget in the 3D scene, the corresponding state variable will be updated, and the physical device will be further updated by the protocol. User manipulates the appliances. In a physical environment, there may be more than one appliances. When sensors or artifacts in the physical environment change, the communication protocol will notify the controller or the 3D display system to change the corresponding state variables in the State Variables List. Then the controller will update the virtual objects in 3D scene and its corresponding 3D widgets].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Chen into the system and methods of Ock. The motivation to combine is that Chen teaches using widgets can be more intuitive for the user [0002].

Ock and Chen teach most of the claimed invention, but fails to explicitly teach that the different widget strategies could cause interference and should be deselected.  

However, Messing teaches this as follows:

As to claims 1, 8, and 15, Messing teaches wherein the first widget and the second widget are associated with different control strategies; and provide control signals to a plurality of HVAC equipment in the building to concurrently provide the different control strategies; and prompt the user to unselect the first widget or the second widget in response to an interference between the different control strategies [0094]. 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Messing into the system and methods of Ock modified by Chen.  The motivation to combine is that Messing teaches using known conflicts with control strategies allows for the removal of unintentional commands (e.g. operating heating and cooling at the same time) [0094].

As to claims 2 and 16, Ock teaches wherein generating the application  is performed by  one or more servers via a processing circuit, the processing circuit including one or more processors and memory, the one or more servers remote from the user interface[0013].  

As to claim 14, Ock teaches wherein the cloud server is located off premise at a different location than the user device[0058, 0066, 0103].

As to claim 21, Messing teaches comprising providing the user interface on a smartphone and executing the first control strategy and the second control strategy at a cloud system [Fig. 15 shows the user interface on a phone, while the IoT server is remote [0043].


Claims 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ock (U.S. PG Pub. 2018/0283723) in view of Chen (U.S. PG Pub. 2009/0271365) in view of Le Roux (U.S. PG Pub. 2011/0184574).

Ock in view of Chen teaches most of the claims but fails to teach the limitations of claims 5, 11 and 18.  However, these are obvious variations as taught by Le Roux as follows:
As to claims 5, 11 and 18, wherein second widget is an energy or cost savings widget, and wherein the application is configured to concurrently provide the different control strategies[0032] by: receiving utility data via utility provider receive utility data via a utility provider;determining a second set of control signals based on the received utility data executing a control process configured to reduce energy consumption or utility cost [recommendation for energy savings 0032 The data from the one or more sensors 372 may be sent to the Smart Meter 365, which may package the data for transmission to the utility management 110 via utility communication network 235.  In this way, the data sent from the customer premises 376 may be sufficient for the analytics engine 235 to provide recommendations for reducing power consumption.  The in-home display 370 may provide the customer at the customer premises 376 with an output device to view, in real-time, data collected from Smart Meter 365 and the one or more sensors 372.  Further, the customer may use the in-home display 370 to view the results of the analytics engine 235, such as energy consumption, energy statistics, and energy saving recommendations.  In addition, an input device (such as a keyboard) may be associated with in-home display 370 so that the customer may communicate with the utility management system 110.  In one embodiment, the in-home display may comprise a computer resident at the customer premises 376.]; and provide the second set of control signals to the plurality of HVAC equipment[0032, 0055 For example, the home computer 610 may determine that modifying the operation of more than one appliance may result in the desired reduction of power consumption, such as modifying the operation of the air conditioner (e.g., raising the set temperature of the air conditioner) and turning off the dishwasher.].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Le Roux into the system and methods of Ock modified by Chen.  The motivation to combine is that Le Roux teaches that a customer can using air condition recommendations to save energy and money [0032].
Response to Arguments
Applicant’s arguments, see page 11, filed 10-25-22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Messing.

Allowable Subject Matter
Claims 3-4, 6-7, 9-10, 12-13, 16-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for allowance are the specific types of widgets and how they are described in these claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119